Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claims are allowable over the closest prior art to Mori (US 2012/0003503) and Mori et al (US 2012/0244387).  Neither Mori reference teaches or suggests the claimed magnetic recording medium wherein the isoelectric point of a surface zeta potential of the magnetic layer is less than or equal to 3.8.  Both Mori references suggest the use of magnetic particles having isoelectric points in the basic pH range.  There is no guidance or suggestion in the prior art to lead one of ordinary skill in the art to an isoelectric value of 3.8 or less or to an optimization of the isoelectric value for the magnetic layer as opposed to an isoelectric value of the individual magnetic particles.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY RICKMAN whose telephone number is (571)272-1514.  The examiner can normally be reached on Mon, Tues, Thurs, Fri 12-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/Holly Rickman/               Primary Examiner, Art Unit 1785